NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                         2009-5064


                                      BANNUM, INC.,

                                                      Plaintiff-Appellant,

                                             v.

                                     UNITED STATES,

                                                      Defendant-Appellee,

                                            and

                                DISMAS CHARITIES, INC.,

                                                      Defendant-Appellee.


       Michael A. Gordon, Michael A. Gordon PLLC, of Washington, DC, argued for plaintiff-
appellant.

       Delisa M. Sanchez, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee United
States. With her on the brief were Tony West, Assistant Attorney General, Jeanne E.
Davidson, Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief was
Dionis M. Gauvin, Attorney Advisor, Office of the General Counsel, Commercial Law Branch,
Federal Bureau of Prisons, of Washington, DC.

      Daniel S. Herzfeld, Pillsbury Winthrop Shaw Pittman LLP, of McLean, Virginia, argued
for defendant-appellee Dismas Charities, Inc. With him on the brief were Alex D.
Tomaszczuk and Orest J. Jowyk.


Appealed from: United States Court of Federal Claims

Senior Judge John P. Wiese
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-5064


                                  BANNUM, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee,

                                        and

                            DISMAS CHARITIES, INC.,

                                                     Defendant-Appellee.




                                  Judgment


ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           09-CV-015

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 5, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk